Citation Nr: 0412933	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-09 237	)	DATE
	)
MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
legs and knees on a direct or presumptive basis, including as 
secondary to service-connected dermatophytosis of the feet.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected dermatophytosis of the right hand and feet, 
bilateral.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States 
Marine Corps from April 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling; denied service connection for bilateral 
defective hearing; denied service connection for bilateral 
tinnitus; denied service connection for a shrapnel wound of 
the right leg; denied service connection for a shrapnel wound 
of the left leg; denied service connection for a left leg 
scar; denied service connection for arthritis of the legs and 
knees, claimed as secondary to his service-connected 
dermatophytosis of the feet, bilateral; denied an evaluation 
in excess of 10 percent for service-connected dermatophytosis 
of the right hand and both feet; and denied a compensable 
rating for service-connected residuals of malaria.  The 
claimant was notified of those actions and of his right to 
appeal by RO letter of February 27, 2002.

The veteran filed a timely Notice of Disagreement with the 
denial of service connection for bilateral foot problems, 
diagnosed as dermatophytosis of the feet; the denial of 
service connection for bilateral defective hearing; the 
denial of service connection for bilateral tinnitus; and the 
denial of service connection for arthritis of the legs and 
knees, claimed as secondary to his service-connected 
dermatophytosis of the feet, bilateral.  As service 
connection was already in effect for dermatophytosis of the 
right hand and both feet, the Notice of Disagreement was not 
accepted as to that issue.  

A rating decision of October 2002 granted service connection 
for bilateral defective hearing, evaluated as noncompensably 
disabling, and granted service connection for bilateral 
tinnitus, evaluated as 10 percent disabling.  Those actions 
constituted a complete grant of the benefit sought on appeal 
as to those issues.  The claimant and his representative were 
notified of those actions and of his right to appeal by RO 
letter of November 8, 2002.  No appeal was initiated with 
respect to those determinations.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in November 2002, the claimant requested a 
rating in excess of 10 percent for his service-connected 
dermatophytosis of the feet, and submitted additional medical 
evidence in support of a claim for a rating in excess of 30 
percent for service-connected PTSD.  In a Statement in 
Support of Claim (VA Form 21-4138), received at the RO in 
December 2002, the claimant stated that he had no additional 
evidence to submit.  A Statement of the Case was provided the 
claimant and his representative in March 2003 addressing the 
issues of entitlement to a rating in excess of 10 percent for 
his service-connected dermatophytosis of the right hand and 
both feet.  

A rating decision of June 2003 denied a rating in excess of 
30 percent for service-connected PTSD.  The claimant and his 
representative were notified of that action and of his right 
to appeal by RO letter of June 11, 2003.  That decision was 
not appealed.  

The claimant appeared and offered testimony in support of his 
claims at a June 2003 hearing held at the RO before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant was given notices required 
under the VCAA by RO letter of December 2002, which informed 
him of the information and evidence necessary to substantiate 
his claims for increased ratings and explained VA's duty to 
assist in obtaining such evidence.  That letter also informed 
the claimant and his representative which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  The letter of December 2002 also 
instructed the veteran to tell VA of any additional evidence 
he wanted VA to consider.  In March 2003, the RO re-
adjudicated the claims on the basis of the entire record. 

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issues 

on appeal have been fully met.  The RO has obtained the 
claimant's complete service medical, personnel, and 
administrative records, as well as all private or VA medical 
evidence identified by the claimant.  The RO has obtained a 
VA rheumatology consult in October 2001 and VA dermatology 
examinations in March 2001 and in February 2003, as well as 
VA outpatient treatment records of the claimant from the 
VAMC, Muskogee, Oklahoma, dated from January 2001 to August 
2002.  The claimant has been afforded a hearing in June 2003 
before the undersigned traveling Veterans Law Judge of the 
Board of Veterans' Appeals.

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected dermatophytosis of the 
right hand and both feet is currently manifested by a very 
few, very small diffuse red papules on the lateral and 
plantar surfaces of both feet and a very few, discretely 
small erythematous papules on the dorsal surface of the right 
hand, with some scaliness on the dorsal surfaces of the feet, 
bilaterally, and on the dorsal surface of the right hand, 
without objective clinical findings of gross deformity, 
tenderness, edema, cyanosis, or erythema, or limitation of 
motion, no evidence of rash, blisters, large papules, 
ulcerations, impairment of fine dexterity, loss of grip 
strength, or more than mild functional loss secondary to pain 
during the summer months; and 
and without evidence of involvement of 5 percent but less 
than 20 percent of the entire body or of the exposed areas 
affected, or evidence that intermittent systemic therapy such 
as corticosteroids or other immunosuppressant drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.   

3.  The claimant's service connected dermatophytosis of the 
right hand and both feet do not present such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  

CONCLUSIONS OF LAW

1.  Arthritis of the legs and knees was not incurred in or 
aggravated by active service, and the service incurrence of 
arthritis of the knees may not be presumed.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A (West 2000); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.307, 3.309(a) (2003).

2.  A rating in excess of 10 percent for service-connected 
dermatophytosis of the right hand and both feet are not met 
under the criteria in effect prior to or on and after August 
30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000); 
38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, Diagnostic Code 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Marine Corps from April 1942 to November 1945.  

A rating decision of October 1948 granted service connection 
for a moderate fungus infection of the right hand and left 
foot, evaluated as 50 percent disabling, effective November 
24, 1945, and as 10 percent disabling, effective October 14, 
1948.  That decision was not appealed.



A VA hospital summary, dated in April 1952, showed that the 
claimant was admitted for treatment of his service-connected 
dermatophytosis of both feet and the right hand, with 
secondary cellulitis.  

A rating decision of May 1957 confirmed and continued the 10 
percent evaluation for service-connected dermatophytosis of 
the right hand and both feet.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in December 2000, the claimant requested a VA 
examination on the basis that his service-connected 
disabilities had increased in severity.  

A report of VA dermatological examination, conducted in March 
2001, cited the claimant's history of service-connected 
intermittent dermatophytosis of the right hand and both feet, 
with pain and itching, mostly in the summer.  Examination of 
his hands and feet revealed no rash present at the time of 
examination, except for a less than .5 cm. dry, scaly area 
between the left little toe and fourth toe web space, without 
ulceration, exfoliation or crusting.  The claimant further 
complained of pain in all his joints, especially the feet, 
knees and shoulders.  He related that he used to work as a 
pipe line worker, but retired in 1982.  The diagnosis was 
history of dermatophytosis of the right hand and both feet.  

VA outpatient treatment records of the claimant from the 
VAMC, Muskogee, Oklahoma, dated from January 2001 to August 
2002, show that in January 2001, the claimant was noted to 
have degenerative joint disease.  In March 2001, the claimant 
requested medication for athlete's foot and Tylenol # 3 for 
arthritis pain.  The claimant was seen in June 2001, at which 
time his fungal infection of the feet had cleared up.  He was 
noted to be ambulatory with a cane, and drove himself to the 
clinic.  The claimant was noted to be ambulatory with 
bilateral canes.  He was also seen in July 2001 complaining 
of constant trouble with his feet, and he was noted to be 
prescribed medicated cream for a fungus infection of the 
feet.  

A report of VA dermatological examination, conducted in 
February 2003, cited the claimant's history of a fungus 
infection of the right hand and both feet, worse in the 
summertime, when he experiences pain from blistering of the 
right hand and both feet, and responsive to Clotrimazole 
cream and Desenex.  He reported no problems with a fungus on 
his right hand or feet during the winter months, and 
acknowledged that he currently had no rash or fungus on the 
right hand or feet.  The claimant asserted that sometimes he 
is unable to walk because of blisters on the soles of his 
feet, and that he wears flip-flops during the summer to let 
his feet dry out.  He reported a single VA hospitalization in 
1958 for his dermatological condition of the feet, but 
indicated that he had no other such hospitalizations and had 
not seen a dermatologist recently.  The claimant further 
asserted that he has other conditions of his back, his knees, 
and his hips that cause him not to be able to ambulate.

Examination disclosed that the claimant ambulated with a 
wide-based antalgic gait for very short distances, and that 
he was using a motorized scooter had at the time of 
examination.  Examination of the feet revealed no gross 
deformity, no edema, no cyanosis, and no erythema, while a 
very few, very small diffuse red papules were seen on the 
lateral and plantar surfaces of both feet, with no evidence 
of rash, no evidence of blisters, no large papules, no 
ulcerations of the feet, and a callus around the first 
metatarsal area only on the left foot.  There was no history 
of infections.  Some scaliness was noted on the dorsal 
surfaces of the feet, bilaterally, with no other rash, and 
pulses were 1+ in the feet.  Examination of the right hand 
revealed no gross deformity, no edema, and no erythema, and 
some scaliness was noted on the dorsal surface of the right 
hand, with very few, discretely small erythematous papules , 
but no blisters and no acute rash.  The claimant was able to 
grip without any problem and had good fine dexterity, while 
the range of motion of both hands and feet was normal and 
without tenderness.  The diagnoses were dermatophytosis  with 
anhydrosis of the right hand and both feet with mild 
functional loss secondary to pain specifically during the 
summer months.  It was noted that the claimant's condition 
was currently stable because the examination was conducted 
during the winter.  

At his June 2003 hearing held at the RO before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals, the issues on appeal were identified as 
entitlement to service connection for arthritis of the legs 
and knees on a direct or presumptive basis, including as 
secondary to service-connected dermatophytosis of the feet; 
and entitlement to a rating in excess of 10 percent for 
service-connected dermatophytosis of the right hand and feet, 
bilateral.  The claimant testified that he obtains a 
prescription cream from VA for his dermatophytosis of the 
right hand and feet; that the blisters do not occur as 
frequently as in the past; that he does not get blisters on 
his hands, but experiences a constant itching of his feet 
except during the winter; that he currently has blisters on 
his feet which he opened a week previously; that he does not 
experience lesions or blisters to the extent that he has to 
go to a medical center to have them treated; and that he has 
not sought treatment from any private physician or private 
medical facility for his service-connected skin problems in 
the last two or three years.


II.  Analysis

Entitlement to a Rating in Excess of 10 Percent for Service-
Connected Dermatophytosis of the Right Hand and Both Feet

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in November 2002, the claimant requested a 
rating in excess of 10 percent for his service-connected 
dermatophytosis of the feet.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of skin disorders scars were changed.  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where a statute or regulation changes during the 
appellate process, the version more favorable to the claimant 
shall apply.  The record shows that during the pendency of 
this appeal, the rating criteria for evaluating skin 
disorders was revised, effective August 30, 2002; that those 
revised criteria were considered by the RO; and that the 
claimant and his representative were informed of the former 
and revised criteria for the evaluation of service-connected 
skin disorders by the Statement of the Case provided them on 
March 17, 2003.  

Prior to August 30, 2002, the service-connected skin 
disorders was evaluated by analogy to eczema, and a 50 
percent evaluation was provided where there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant; a 30 percent 
evaluation was provided where there was exudation or itching 
constant, extensive lesions, or marked disfigurement; a 10 
percent evaluation was provided where there was exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and a zero percent rating was provided where 
there was slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Effective on and after August 30, 2002, the revised 
regulations for evaluating service-connected skin disorders 
was evaluated according to the following criteria:  A 60 
percent evaluation is provided where more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
is affected, or there is constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressant 
drugs are required during the past 12-month period; a 30 
percent evaluation is provided where 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressant drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period; a 10 percent evaluation is provided 
where 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of the exposed 
areas is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressant drugs are required 
for a total duration of less than six weeks during the past 
12-month period; and a zero percent rating is provided where 
less than 5 percent of the entire body or at least 5 percent 
but less than 5 percent of the exposed areas is affected, and 
no more than topical therapy is required during the past 12-
month period.  

The evidence in this case shows that the VA dermatological 
examination of the claimant, conducted in March 2001, cited 
his complaints of intermittent dermatophytosis of the right 
hand and both feet, with pain and itching, mostly in the 
summer.  Examination of his hands and feet revealed no rash 
present at the time of examination, except for a less than .5 
cm. dry, scaly area between the left little toe and fourth 
toe web space, without ulceration, exfoliation or crusting.  
The diagnosis was history of dermatophytosis of the right 
hand and both feet.  

VA outpatient treatment records show that in March 2001, the 
claimant requested medication for athlete's foot, while a VA 
outpatient general medical examination in June 2001 disclosed 
that the claimant's recent athlete's foot had cleared up.  He 
was  seen in July 2001 complaining of constant trouble with 
his feet, and he was noted to be prescribed medicated cream 
for a fungus infection of the feet.  

A report of VA dermatological examination, conducted in 
February 2003, cited the claimant's history of a fungus 
infection of the right hand and both feet, worse in the 
summertime, when he experiences pain from blistering of the 
right hand and both feet, and responsive to Clotrimazole 
cream and Desenex.  He reported no problems with a fungus on 
his right hand or feet during the winter months, and 
acknowledged that he currently had no rash or fungus on the 
right hand or feet.  The claimant asserted that sometimes he 
is unable to walk because of blisters on the soles of his 
feet, and that he wears flip-flops during the summer to let 
his feet dry out.  He reported a single VA hospitalization in 
1958 for his dermatological condition of the feet, but 
indicated that he had no other such hospitalizations and had 
not seen a dermatologist recently.  

Examination of the claimant's feet revealed no gross 
deformity, no edema, no cyanosis, and no erythema, while a 
very few, very small diffuse red papules were seen on the 
lateral and plantar surfaces of both feet, with no evidence 
of rash, no evidence of blisters, no large papules, no 
ulcerations of the feet, and a callus around the first 
metatarsal area only on the left foot.  There was no history 
of infections.  Some scaliness was noted on the dorsal 
surfaces of the feet, bilaterally, with no other rash, and 
pulses were 1+ in the feet.  Examination of the right hand 
revealed no gross deformity, no edema, and no erythema, and 
some scaliness was noted on the dorsal surface of the right 
hand, with a very few, discretely small erythematous papules 
, but no blisters and no acute rash.  The claimant was able 
to grip without any problem and had good fine dexterity, 
while the range of motion of both hands and feet was normal 
and without tenderness.  The diagnoses were dermatophytosis  
with anhydrosis of the right hand and both feet with mild 
functional loss secondary to pain specifically during the 
summer months.  

Based upon the foregoing, the Board finds that the claimant's 
service-connected dermatophytosis of the right hand and both 
feet does not satisfy the criteria for a rating in excess of 
10 percent under the revised criteria in effect prior to or 
on and after August 30, 2002.  .  The claim  for a rating in 
excess of 10 percent for his service-connected 
dermatophytosis of the right hand and both feet is denied.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to  38 C.F.R. § 3.321.  There is no competent 
medical evidence in the record showing that the veteran's 
service-connected disabilities present such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected 
dermatophytosis of the right hand and feet, bilateral, is 
denied


REMAND

The record shows that the claimant has asserted that his 
current arthritis of the legs and knees is secondary to his 
service-connected foot problems, and that the RO has failed 
to obtain a medical examination and medical opinion, despite 
the fact that competent medical evidence shows a diagnosis of 
disability or persistent recurrent symptoms of disability.  
The evidence includes references to joint symptoms dating as 
early as the 1940s.   Under these circumstances, the claim 
raises medical questions that can only be resolved through a 
VA examination.  38 U.S.C.A. § 5103A(d).

The claimant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


The case is Remanded to the RO for the following actions:

1.  The RO should schedule an VA 
examination of the claimant by a 
physician who has an opportunity to 
review the claims folder in conjunction 
with the examination.  The report of the 
examination must include response to each 
of the following items:

	A.  State the diagnoses of all the 
veteran's current joint disorders of the 
legs and knees.

	B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings in conjunction with the medical 
history included in the claims folder, as 
to the time of onset of the disorder.

	C.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings in conjunction with the medical 
history included in the claims folder, as 
to whether the disorder is the result of 
a disease or injury the veteran had in 
service.

	D.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings in conjunction with the medical 
history included in the claims folder, as 
to whether the disorder is the result of 
the veteran's service-connected 
dermatophytosis.

	E. For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings in conjunction with the medical 
history included in the claims folder, as 
to whether the disorder has increased in 
severity as a result of the veteran's 
service-connected dermatophytosis.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the claim. 

3.  Upon completion of the above action, 
the RO should readjudicate the claimant's 
appeal for entitlement to service 
connection for arthritis of the legs and 
knees.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 




appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



